DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2021, has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 24-37 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claims 24-26 and 35, the subject matter not supported by the original disclosure is “one or more cantilevered ribs” (claim 24, line 2; claim 25, line 2, claim 26, lines 2-4; claim 35, line 3). The original disclosure does not describe “cantilevered” ribs. Although the Claims 27-37 are rejected in view of their dependency from claim 24.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 24-37 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint regards as the invention.
claims 24-26 and 35, the meaning and scope of the term “cantilevered” is unclear due to the apparent inconsistency between the claims and the disclosure. See MPEP 2173.03. Because the disclosure does not show or describe ribs that would be considered cantilevered according to the plain meaning of the term, it is unclear in what sense or to what extent the ribs are considered to be cantilevered. Claims 27-37 are rejected in view of their dependency from claim 24.
In addition, claim 32 recites the limitation “the at least one ledge” in lines 2, 3, and 5. There is insufficient antecedent basis for this limitation in the claims. Claim 21 has been amended to recite “first and second ledges.” It is unclear which of the first and second ledges would be considered “the at least one ledge”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Beach et al. (US Patent Pub. 2012/0289361, hereinafter Beach) in view of Meyer et al. (US Patent No. 7,214,142, hereinafter Meyer), Aoyama et al. (US Patent Pub. 2010/0234125, hereinafter Aoyama), Ban (US Patent No. 8,192,303, hereinafter Ban), and Breier et al. (US Patent Pub. 2015/0306474, hereinafter Breier).
claim 41, Beach discloses (Figs. 7-8) a golf club head (2; para. 0082) comprising: a club head body (10) having a crown portion (12), a sole portion (14), a toe portion (28), a heel portion (26), a rear portion (32, as shown in Fig. 2), and a front portion (30, as shown in Fig. 2) together defining an interior cavity (para. 0082, line 2, “hollow”), wherein: 
the club head body (10) has a striking surface (striking surface 22 of striking face 18; para. 0084, lines 4-5) located at the front portion (30) of the club head body (10), and a head origin (60; para. 0100-0101) defined as a position on the striking surface (22) at approximately a geometric center (23) of the striking surface (22), the head origin (60) including a head origin x-axis (70), a head origin y-axis (75), and a head origin z-axis (65); 
the head origin x-axis (70) is tangential to the striking surface (22) and generally parallel to a ground plane (17) when the head (2) is in an address position (para. 0101, lines 18-20) and a positive x-axis (70) extends towards a heel portion (26; para. 0101, lines 20-22); 
the head origin y-axis (75) extends perpendicular to the head origin x-axis (70) and generally parallel to the ground plane (17) when the head (2) is in the address position (para. 0100, lines 15-20) and a positive y-axis (75) extends from the striking surface (22) and through the rear portion (32) of the club head body (10; para. 0101, lines 22-23); 
the head origin z-axis (65) extends perpendicular to the ground plane (17), and perpendicular to both the head origin x-axis (70) and y-axis (75) when the head (2) is in the address position (para. 0101, lines 8-17) and a positive z-axis (65) extends from the head origin (60) and generally upward (toward crown 12, para. 0101, lines 24-25); 
the golf club head (2) has a center of gravity (50, para. 0100), and the center of gravity (50) has a head origin x-axis (CGx) coordinate greater than about -3 mm and less than about 8 
the golf club head center of gravity (50) has a head origin z-axis (CGz) coordinate less than about 3 mm (para. 0104, lines 8-9, “between approximately 0.0 mm and approximately -12.0 mm”); 
the golf club head (2) has a moment of inertia about a center of gravity x-axis (MOI Ixx about CG x-axis 90; para. 0106; para. 0109), the CG x-axis (90, Fig. 6) is parallel to the head origin x-axis (70) and passes through the center of gravity (50) of the golf club head (2); 
the golf club head (2) has a moment of inertia about a center of gravity z-axis (MOI IZZ about CG z-axis 85, para. 0107), the CG z-axis (85) is parallel to the head origin z-axis (65) and passes through the center of gravity (50) of the golf club head (2); 
the golf club head moment of inertia (Ixx) about the CG x-axis (90) is greater than 190 kg-mm2 (para. 0022, lines 3-5), which overlaps the claimed range of about 200-500 kg-mm2, and a moment of inertia about the CG z-axis is greater than 340 kg-mm2 or 360 kg-mm2 (para. 0022, lines 1-3), which overlaps the claimed range of about 350-600 kg-mm2; 
the crown portion (12) inherently having an areal weight (defined by Applicant’s disclosure as density * thickness) that is relatively small over at least about 50% of an entire crown portion surface area (due to thin crown thickness over at least about 70% of the crown, para. 0112-0113), and wherein the crown portion (12) is at least partially formed of a composite material (para. 0090, lines 5-6, “composite … crown”) inherently having a density; 

Beach is silent with respect to the density of the composite material of the crown portion, and does not explicitly teach that the density is between 1 g/cc and 2 g/cc, such that the areal weight is less than about 0.36 g/cm2 (areal weight defined by Applicant as density multiplied by thickness; see Specification, pg. 111, lines 3-7). However, in the art of club heads, in order to reduce the weight of a crown portion to lower the center of gravity of the club head, Meyer teaches (Fig. 11) a crown portion (61; col. 11, lines 30-32) formed of a composite material having a density from about 0.1 g/cc to 4.0 g/cc (col. 11, lines 53-57), which encompasses the claimed range of between 1 g/cc and 2 g/cc. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Beach by selecting a composite material with a density within the range taught by Meyer, including between 1 g/cc and 2 g/cc, in order to limit the weight of the crown portion to lower the center of gravity of the club head (Meyer, Abstract, lines 1-8, and col. 12, lines 44-48; also see Beach, Abstract, lines 8-11, and para. 0113). With respect to the areal weight, Meyer (like Beach) teaches that the crown portion is thin, having a thickness in the range of about 0.1 mm to about 1.5 mm, and preferably less than about 1.0 3 as taught by Meyer and a thickness (t) of less than 0.7 mm (or 0.07 cm) as recommended by Beach over at least 70% of the crown portion (para. 0112, lines 4-10), will inherently have an areal weight (AW) less than 0.14 g/cm2 (AW= ρ·t = 2 g/cm3 · 0.07 cm) over at least 70% of the crown portion, which falls within the claimed range of less than about 0.36 g/cm2 over at least about 50% of the entire crown portion surface area.
Beach describes an exemplary embodiment as a fairway wood-type club head having a volume less than about 240 cc (para. 0083) rather than a volume of at least 400 cc. However, Beach teaches that the club heads may alternatively be drivers (para. 0076, lines 1-2). In the art of driver-type club heads designed to increase launch angle and lower spin rate (similar to Beach, para. 0126), Aoyama teaches that a club head volume of at least 400 cc is most preferable (para. 0033; see lines 7-10, “more preferably in the volume range of approximately 375 cubic centimeters to approximately 475 cubic centimeters, and most preferably approximately 420 [cubic] centimeters to approximately 460 [cubic] centimeters”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Beach by providing the club head with a volume of at least 400 cc, as taught by Aoyama, in order to provide the advantages of increased launch angle and lower spin rate in a larger driver-type club head (Aoyama, para. 0001, 0033, 0036-0038; also see Beach, para. 0076, 0126).
In the club head of Beach, discretionary weight is added to the sole portion to adjust the center of gravity location by means of at least one weight port with at least one weight member  Ban teaches (Figs. 6A-B; col. 5, lines 40-56) a channel (groove 51 and chamber 52 of rail portion 50; col. 5, lines 64-67) located on a sole portion (IB) of the club head (D) and extending generally from a front portion (11) of the club head body (10) to a rear portion (at 14 in Fig. 6A) of the club head body (10, along straight line LI, col. 5, lines 57-62; also see col. 3, lines 44-55), and at least one ledge (partitioning portions 13b, col. 6, lines 1-6) extending within the channel (51, 52) from the front portion (11) of the club head body (10) to the rear portion (at 14 in Fig. 6A) of the club head body (10; i.e., along the extent of the groove 51 and chamber 52 extending generally from the front portion 11 to the rear portion at 14 in Fig. 6A), wherein the ledge (13b) is disposed between an outer portion (51) of the channel and an inner portion (52) of the channel; and at least one weight member (weight member 20 with washer 30 and slide member 55, col. 6, lines 18-25; col. 2, lines 62-64) movably positioned within the channel (51, 52; col. 6, lines 48-55), wherein a position of the at least one weight member (20, 30, 55) within the channel (51, 52) is able to be adjusted (col. 6, lines 48-55), and wherein the at least one weight member (20, 30, 55) comprises an outer member (20, 30) retained within the outer portion (51) of the channel (col. 6, lines 6-7) and in contact with the at least one ledge (13b), wherein the outer portion (51) of the channel is shaped to receive the outer member (20, 30) along an entire length of the channel (col. 6, lines 48-54); an inner member (55) retained within the inner portion (52) of the channel (col. 6, lines 18-19), the inner member having a non-round outer peripheral shape that  located on the sole portion and extending generally from the front portion to the rear portion of the club head body, in order to permit fine adjustment of the center of gravity position (Ban, col. 5, lines 45-47; col. 6, lines 56-60) in the front-to-rear direction, to adjust the height of ball flight without affecting swing feel (Ban, col. 1, lines 25-52). 
Although Ban does not teach the fastening bolt threadedly connected with a threaded bore of the inner member and the outer member having a non-round outer peripheral shape that prevents rotation within the channel, Breier teaches (Fig. 8) that it is known in the art of golf club heads to adjustably affix a weight assembly (144, 148, 150; para. 0078) in a weight channel by connecting the outer member (144) to the inner member (150) with a fastening bolt (148) that is threadedly connected with a threaded bore (152, Fig. 8; para. 0078, lines 10-14) of the inner member (150) and accordingly providing both the outer member (144) and the inner member (150) of the weight assembly with a non-round outer peripheral shape (as shown in Fig. 8) that prevents rotation of the outer and inner members within the weight channel as the fastening bolt is tightened (para. 0081-0082). Therefore, when modifying the invention of Beach to include a channel and weight assembly as taught by Ban, it would have been obvious to one of ordinary skill in the art to connect the outer member to the inner member with a 
Regarding claim 43, the modified Beach teaches the claimed invention substantially as claimed, as set forth above for claim 41. Beach further teaches (para. 0089) the body (10) comprises a face opening (i.e., in front portion 30, Fig. 2) and the striking surface (face portion 18) comprises a composite face plate (para. 0089, line 4, “face portion 18 can be a striking plate”; para. 0093, lines 1-2, “striking face 18 is made of a composite material”) received in the face opening and thereby closing the face opening (e.g., as shown in Fig. 2).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 24, 27, 29-30, 34, 36, and 39-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7, 10, 12, and 18 of U.S. Patent No. 10,046,212 in view of Beach, Aoyama, and Breier. 
Regarding claims 21, 40, and 41, patent claims 1, 10, 12, and 18 recite a golf club head comprising a body having a crown, a sole, a front portion, and a rear portion (a golf club head understood to inherently include a toe portion and a heel portion) defining an interior cavity, a channel in the sole portion having first and second ledges, and at least one weight member having an outer member, an inner member, and a fastening bolt, including the outer and inner members comprising a central protrusion that extends into the gap between the first and second ledges as recited in amended claims 21 and 40 (see patent claim 1, lines 42-45, “at least one of the outer member and the inner member … comprises a central protrusion”, where “at least one of” is understood to describe embodiments in which both the outer member and the inner member comprise a central protrusion). Patent claims 3 and 18 recite an adjustable head-shaft connection assembly. Patent claim 7 recites a portion of the crown formed from a composite material having a density less than 2 g/cc and a thickness from 0.195 mm to 0.9 mm, such that the areal weight (AW= ρ·t) of the portion of the crown is between 0.039 g/cm2 (2 g/cm3 · 0.0195 cm) and 0.18 cm2 (2 g/cm3 · 0.09 cm). Patent claims 10 and 12 recite the channel extending from the front portion to the rear portion. The golf club head of the patent claims inherently has a CG, Ixx, Izz, and a volume, and the outer and inner members of the weight assembly inherently have a shape, but the patent claims are silent with respect to these inherent characteristics. However, Beach teaches that the claimed CG, Ixx, and Izz characteristics are known to be advantageous, and Aoyama teaches that the claimed volume is 2 and an Izz of 350-600 kg·mm2, as taught by Beach; and by providing the club head with a volume of least 400 cc as taught by Aoyama, since these were known to be advantageous characteristics for enhancing the performance of a golf club head. Breier teaches a weight assembly with non-round inner and outer members, as discussed above in the rejection of claim 41 under 35 USC 103. It would have been obvious to one of ordinary skill in the art to modify the invention of the patent claims by providing the inner and outer members with a non-round shape, as taught by Breier, to facilitate attachment of the weight assembly within the channel (Breier, para. 0082).
The limitations of claim 24 are recited in patent claims 6 and 12. As discussed above in the rejection of claim 24 under 35 USC 112(b), the meaning and scope of the term “cantilevered” is unclear in view of Applicant’s disclosure. The term “cantilevered” would not appear to patentably distinguish the invention of claim 24 from that of the patent claims.
Regarding claims 27, 29, and 30, the patent claims are silent with respect to weight ports with removable weights and the manner of forming the club head with the weight ports and the channel. However, Beach further teaches (Fig. 14H) one or more weight ports (e.g., the two weight ports 40 to the left and right of the center weight port) and at least one weight (80; para. 0119, lines 1-3) removably attached to the one or more weight ports (40) (claim 27); claim 29); and the body (10) and the weight ports (40 of Beach) are made at least in part from a metal material and form an integrated cast structure (para. 0019, lines 6-10, steel alloy or titanium alloy, formed by investment casting) (claim 30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the patent claims by adding one or more weight ports and at least one removable weight (claim 27), as taught by Beach, in order to optimize the COG location of the club head, with the weight ports and the channel of the patent claims formed as an integral part of the body (claim 29) and made from a metal material and forming an integrated cast structure (claim 30), since Beach teaches that this is a conventional manner of forming a golf club head.
Regarding claim 34, the patent claims are silent regarding the position of the weight with respect to the CG and do not teach Max ΔCGy greater than 2 mm. However, Breier further teaches (Fig. 8) the at least one weight member (144,148,150) is configured to move between at least a first position (at end 130 of track 126) and at least a second position (at end 128 of track 130; para. 0015; para. 0079), wherein the first position (at end 130) is positioned rearward of the center of gravity (i.e., at the rear of the club head. Fig. 17) and the second position (at end 128) is positioned forward of the center of gravity (i.e., at the end 128 of track 126, which is offset 10-30 mm from the striking face as discussed above for claim 23), and wherein moving the at least one weight member (144,148,150) provides a maximum y-axis adjustment range of the position of the center of gravity (para. 0092, Table 1, "CG Depth") that is greater than 2 mm (38.0 mm - 33.0 mm = 5.0 mm). It would have been obvious to one of 
The limitations of claim 36 are recited in patent claim 7.
Regarding claims 39, 42, and 43, the patent claims are silent with respect to a face opening and the striking surface comprising a composite face plate that closes the face opening. However, Beach teaches that this feature is known in the art of golf club heads, as set forth above in the rejection of claim 43 under 35 USC 103. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of the patent claims by forming the striking surface as a composite face plate that closes a face opening, as taught by Beach, since this is a known manner of forming the striking surface of a golf club head.
Claims 23, 25-26, 31, and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7, 10, 12, and 18 of U.S. Patent No. 10,046,212 in view of Beach, Aoyama, and Breier, in further view of Myers (US Patent No. 8,696,491, hereinafter Myers).
Regarding claim 23, the patent claims are silent with respect to the channel dimensions. However, Beach further teaches that it may be desirable to locate a weight member (80) within about 10-30 mm of the nearest portion of the forward edge of the sole portion (para. 0121, lines 11-25), such that the weight member (80) is offset from the striking surface of the club in re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). With respect to the channel width dimensions, Myers further teaches (Figs. 28-29) a channel (20) having a channel width between 6.35 mm and 19.02 mm (col. 2, lines 63-66; between 0.250 and 0.750 inches), which overlaps the claimed range of between about 8 mm and 20 mm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of the patent claims by providing the channel with a width within the range of between about 8 mm and about 20 mm, as taught by Myers, in order to minimize the fixed component of the structure dedicated to the weighting system while maximizing the ability of the weight to adjust the center of gravity of the club head (Myers, col. 1, lines 37-52).
Regarding claims 25 and 26, the patent claims are silent with respect to the location of the ribs with respect to the channel. However, Myers teaches (Figs. 26-27) that it is advantageous to locate one or more ribs (510-540) on an internal surface (322) of a sole (320; col. 9, lines 13-20) in order to stabilize a weight channel (370) and improve the sound of the claim 25) and one or more ribs (510-530) extending along the channel (370) in a widthwise direction (col. 9, lines 20-22, Fig. 26-27), wherein at least one of the widthwise ribs (510-530) intersects the lengthwise rib (see Fig. 27, illustrating ribs 510-530 and a lengthwise rib extending along the back of the channel 370) (claim 26). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the patent claims by locating the ribs along the channel in the lengthwise and widthwise directions as taught by Myers, in order to stabilize the channel and improve the sound of the club head. As discussed above in the rejection of claims 25-26 under 35 USC 112(b), the meaning and scope of the term “cantilevered” is unclear in view of Applicant’s disclosure. To the extent that Applicant’s originally disclosed ribs might be considered to be cantilevered, it would appear to the examiner that Myers ribs would also be cantilevered. Compare Applicant’s ribs 12080 in Fig. 39B and Myers’ ribs 510-540 in Figs. 26-27.
Regarding claim 31, the patent claims are silent with respect to the size of the inner and outer members. However, Myers teaches the channel width within the range of 8-20 mm, as discussed above for claim 23. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of the patent claims by providing at least the inner member with a length and width within the range of 8-20 mm, corresponding to the channel width as taught by Myers, in order to prevent rotation of the inner member within the channel (e.g., see Breier, para. 0082).
claim 33, the patent claims are silent with respect to a face opening and the striking surface welded to the body to close the face opening. However, Beach further teaches (para. 0089) the body (10) comprises a face opening (i.e., in front portion 30, Fig. 2) and the striking surface (face portion 18) is welded to the body (10; para. 0089, lines 3-6, “face portion 18 can be a striking plate attached to the body 10 using conventional attachment techniques, such as welding”) thereby closing the face opening (e.g., as shown in Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of the patent claims by welding a face portion to the body to close a face opening, as taught by Beach, since this is a conventional means of attaching a face portion to a golf club head.
Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7, 10, 12, and 18 of U.S. Patent No. 10,046,212 in view of Beach, Aoyama, and Breier, in further view of Beach (US Patent No. 7,186,190, hereinafter Beach ‘190).
Regarding claim 28, the patent claims are silent with respect to weight ports separated by a distance of 50-100 mm. However, Beach ‘190 teaches (col. 19, line 54-col. 20, line 19) that a distance between first and second weight ports (e.g., weight ports 138 in Fig. 14) between 50 mm and 100 mm (col. 20, line 1) is known to be suitable for enhancing golf club performance characteristics (col. 2, lines 11-23). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of the patent claims by adding first and second weight ports separated by a distance .
Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7, 10, 12, and 18 of U.S. Patent No. 10,046,212 in view of Beach, Aoyama, Breier, and Myers, in further view of Golden (US Patent Pub. 2015/0321055, hereinafter Golden ‘055).
Regarding claim 32, the patent claims are silent with respect to projections on the ledges. However, in the art of golf club heads, Golden ‘055 teaches that when a weight member (HOB, Fig. 5A) is movably positioned within a channel (150B), it is advantageous to add a plurality of projections (135B, Figs. 6A-B; para. 0074) and a plurality of corresponding recesses (para. 0074, lines 3-10) on the weight (HOB) and on an exposed surface of a ledge (151B) of the channel (150B), the recesses adapted to selectively engage the projections (135B), and the recesses being sized relative to the projections (135B; para. 0074, lines 6-7, “dimensioned to receive the at least one protrusion 135B”) such that the weight member (HOB) can move within the channel (150B) a limited amount (e.g., to move from the position shown in Fig. 5A to the position shown in Fig. 5B) when one of the projections (135B) is received in one of the recesses, in order to limit the weight member from sliding along the channel when the weight member is locked in the desired position (para. 0074, lines 7-10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of the patent claims by adding a plurality of projections as taught by Golden ‘055 on an exposed surface of the at least one ledge and by adding a plurality of corresponding recesses as taught by Golden ‘055 on the weight member, to limit the adjustable .
Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7, 10, 12, and 18 of U.S. Patent No. 10,046,212 in view of Beach, Aoyama, and Breier, in further view of Sargent et al. (US Patent Pub. 2011/0312437, hereinafter Sargent).
Regarding claim 35, the patent claims are silent with respect to the location of the ribs with respect to the hosel. However, in the club head art, Sargent teaches (Fig. 84) tying a rib (9068) directly to an interior cylindrical portion (hosel base portion 9013) of a hosel (2012) and directly to a weight port (9026) within an interior cavity of the club head (para. 0379), in order to provide more rigidity and/or moment resistance to the ribs to provide a more optimal influence on the vibration and sound characteristics of the club head (para. 0382). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the patent claims by tying one of the ribs directly to an inner cylindrical portion of a hosel and directly to the weight channel, as taught by Sargent, in order to provide a more optimal influence on the vibration and sound characteristics of the club head (Sargent, para. 0382).
Claims 37 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7, 10, 12, and 18 of U.S. Patent No. 10,046,212 in view of Beach, Aoyama, and Breier, in further view of Golden et al. (US Patent No. 9,056,230, hereinafter Golden ‘230).
claims 37 and 38, the patent claims are silent with respect to the material and density of the sole portion and do not recite a composite material of the sole portion having a density less than 2 g/cc. However, in the art of golf club heads, in order to create more discretionary weight to optimize performance of a club head, Golden ‘230 teaches (Fig. 1; Abstract) forming at least a portion of the sole portion (104; col. 4, lines 27-33 and 39-41) from a composite material (col. 4, lines 40-41, “low-damping composite type material”) having a density less than 2 g/cc (col. 6, lines 11-20, “most preferably less than about 2.0 g/cc”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of the patent claims by selecting a composite material having a density less than 2 g/cc for the sole portion, as taught by Golden ‘230, in order to create more discretionary weight to optimize club head performance without compromising the sound of the club (Golden ‘230, Abstract, and col. 6, lines 11-20).
Claims 41 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 9, 12, 13, and 15 of U.S. Patent No. 9,561,413 in view of Beach, Aoyama, and Meyer. 
Regarding claim 41, patent claims 1, 2, 6, 9, and 13 each recite a golf club head comprising a body having a crown, a sole, and a face/front portion (a golf club head understood to inherently include a rear portion, a toe portion, and a heel portion), and a channel with at least one ledge; and at least one weight member comprising noncircular outer and inner members and a fastening bolt; and patent claims 5, 12, and 13 each recite an adjustable head-shaft connection assembly including a sleeve secured by a fastening member. The golf club 2 as taught by Meyer; arranging the weight channel to extend from the front portion to the rear portion and configuring the club head CG at a CGx coordinate between -3 mm and 8 mm, a CGy coordinate between 22 mm and 43 mm, and a CGz coordinate less than about 3 mm, with an Ixx of 200-500 kg·mm2 and an Izz of 350-600 kg·mm2, as taught by Beach; and providing the club head body with a volume of at least 400 cc as taught by Aoyama, since these were known to be advantageous characteristics for enhancing the performance of a golf club head.
claim 43, the patent claims are silent with respect to a face opening and the striking surface comprising a composite face plate that closes the face opening. However, Beach teaches that this feature is known in the art of golf club heads, as set forth above in the rejection of claim 43 under 35 USC 103. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of the patent claims by forming the striking surface as a composite face plate that closes a face opening, as taught by Beach, since this is a known manner of forming the striking surface of a golf club head.
Claims 41 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, and 10-13 of U.S. Patent No. 9,962,584 in view of Beach, Aoyama, and Breier.
Regarding claim 41, patent claims 1 and 10 recite a golf club comprising a body having a face/front portion, a crown, and a sole together defining an interior cavity portion (a golf club head understood to inherently include a rear portion, a toe portion, and a heel portion), a channel having at least one ledge, and at least one weight member movably positioned within the channel. Patent claim 3 recites an adjustable head-shaft connection assembly comprising a sleeve and a fastening member. Patent claim 6 recites the crown formed from composite material having a density less than about 2 g/cc. Patent claim 10 recites the weight member having an outer member, an inner member, and a threaded fastening bolt. Patent claim 11 recites a CGx greater than about -2 mm and less than about 8 mm (overlapping the range of -3 mm to 8 mm recited in claim 21) and a CGz less than about 0 mm (overlapping the range of less than 3 mm recited in claim 21). Patent claim 12 recites a CGy greater than about 15 mm and 2 and 500 kg·mm2, and an Izz between about 350 kg·mm2 and 600 kg·mm2. The crown portion of the patent claims inherently has an areal weight (defined by Applicant as density multiplied by thickness). 
The golf club head of the inherently has an areal weight of the crown portion, and a volume, and the inner and outer members of the weight assembly inherently have a shape, but the claims are silent with respect to these inherent characteristics. With respect to the areal weight of the crown portion, Beach teaches a composite crown having a thickness less than 0.7 mm over at least 70% of the crown portion (para. 0112, lines 1-7) to provide more discretionary mass that can be distributed elsewhere. Therefore, it would have been obvious to one of ordinary skill in the art to provide the composite crown of the patent claims with a thickness less than 0.7 mm over at least 70% of the crown, as taught by Beach, in order to reduce the weight of the crown to provide discretionary mass to be distributed elsewhere. A crown portion formed of a composite material having a density (ρ) of less than 2 g/cc as recited in patent claim 6 and a thickness (t) of less than 0.7 mm (or 0.07 cm) as recommended by Beach over at least 70% of the crown portion (Beach, para. 0112), will inherently have an areal weight (AW) of less than 0.14 g/cm2 (AW= ρ·t = 2 g/cm3 · 0.07 cm) over at least 70% of the crown portion, which falls within the claimed range of less than about 0.36 g/cm2 over at least about 50% of the entire crown portion surface area. With respect to the volume, Aoyama teaches that a volume of at least 400 cc is known to be advantageous, as set forth in detail above in the rejection under 35 USC 103. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of the patent claims by providing the club head body with a 
Regarding claim 43, the patent claims are silent with respect to a face opening and the striking surface comprising a composite face plate that closes the face opening. However, Beach teaches that this feature is known in the art of golf club heads, as set forth above in the rejection of claim 43 under 35 USC 103. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of the patent claims by forming the striking surface as a composite face plate that closes a face opening, as taught by Beach, since this is a known manner of forming the striking surface of a golf club head.
Claims 41 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 10, 13, and 16-18 of U.S. Patent No. 10,293,225 in view of Beach and Aoyama.
Regarding claim 41, patent claims 1, 10, and 16 each recite a golf club head having a face/front portion, a crown, and a sole defining an interior cavity (a golf club head understood to inherently include a toe portion and a heel portion), a channel (“sliding weight track”) having at least one ledge, and at least one weight member having an outer member, an inner member, 2 and an Izz of 350-600 kg·mm2, as taught by Beach; with a volume of at least 400 cc as taught by Aoyama, since these were known to be advantageous characteristics for enhancing the performance of a golf club head. With respect to the areal weight, as discussed above in the rejection of claim 21 under 35 USC 103, Beach teaches a 2 (AW= ρ·t = 2 g/cm3 · 0.07 cm) over at least 70% of the crown portion, which falls within the claimed range of less than about 0.36 g/cm2 over at least about 50% of the entire crown portion surface area.
Regarding claim 43.
Claims 41 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 13, 14, 16, 18, and 23 of U.S. Patent No. 10,300,356 in view of Beach, Aoyama, Breier, and Meyer.
Regarding claim 41, patent claims 1 and 13 each recite a golf club head comprising a body having a face/front portion, a crown, and a sole defining an interior cavity (a golf club head understood to inherently include a toe portion and a heel portion), a channel formed in the sole with at least one ledge, and at least one weight member having an outer member, an inner member, and a fastening bolt. Patent claims 5 and 14 recite an adjustable head-shaft connection system. Patent claim 18 recites the crown comprising a composite material. Patent claim 16 recites a CGx coordinate between about -3 mm and about 2 mm, which falls within the claimed range of greater than about -3 mm and less than about 8 mm, and a CGy coordinate between about 30 mm and about 40 mm, which falls within the claimed range of greater than about 22 mm and less than about 43 mm. Patent claim 23 recites an MOI about the CG z-axis between about 250 kg·mm2 and about 600 kg·mm2, which encompasses the claimed range of between about 350 kg·mm2 and about 600 kg·mm2. The golf club head of the patent claims inherently has a CGz coordinate of the center of gravity, a moment of inertia about the CG x-axis (Ixx), and a volume; the composite material of the crown portion of the patent claims inherently has a density and an areal weight; and the inner and outer members of the weight assembly inherently have a shape, but the patent claims are silent with respect to these inherent characteristics, and the patent claims do not specify a front-to-rear direction of the channel. However, the claimed CGz and Ixx are taught by Beach to be advantageous (in combination with the same CGx and CGy coordinates and Izz as claimed), as set forth in detail 2, as taught by Beach, since these were known to be advantageous characteristics for enhancing the performance of a golf club head. The claimed volume is taught by Aoyama to be advantageous, as discussed above in the rejection of claim 21 under 35 USC 103, such that it would have been obvious to one of ordinary skill in the art to modify the invention of the patent claims by providing the club head with a volume of at least 400 cc, as taught by Aoyama, since this was known to be an advantageous characteristic for enhancing the performance of a golf club head. With respect to the density and areal weight of the composite crown, as discussed above in the rejection of claim 21 under 35 USC 103, Meyer teaches a composite crown having a density within the claimed range, and Beach teaches a composite crown having a thickness less than 0.7 mm over at least 70% of the crown portion (para. 0112, lines 1-7) to provide more discretionary mass that can be distributed elsewhere. Therefore, it would have been obvious to one of ordinary skill in the art to provide the composite crown of the patent claims with a density within the range of 1 g/cc to 2 g/cc as taught by Meyer and a thickness less than 0.7 2 (AW= ρ·t = 2 g/cm3 · 0.07 cm) over at least 70% of the crown portion, which falls within the claimed range of less than about 0.36 g/cm2 over at least about 50% of the entire crown portion surface area. With respect to the shape of the inner and outer members, Breier teaches a weight assembly with non-round inner and outer members, as set forth above in the rejection of claim 21 under 35 USC 103. It would have been obvious to one of ordinary skill in the art to modify the invention of the patent claims by providing the inner and outer members with a non-round shape, as taught by Breier, to facilitate attachment of the weight assembly within the channel (Breier, para. 0082).
Regarding claim 43, the patent claims are silent with respect to a face opening and the striking surface comprising a composite face plate that closes the face opening. However, Beach teaches that this feature is known in the art of golf club heads, as set forth above in the rejection of claim 43 under 35 USC 103. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of the patent claims by forming the striking surface as a composite face plate that closes a face opening, as taught by Beach, since this is a known manner of forming the striking surface of a golf club head.
Response to Arguments
Applicant’s arguments filed February 1, 2021, have been fully considered. 
With respect to independent claims 21 and 40, the examiner agrees that Applicant’s amendments have overcome the rejections under 35 USC 103, such that claims 21 and 40 and their dependent claims would be allowable over the prior art for the reasons described by Applicant, see pg. 14-16. Applicant’s arguments with respect to dependent claims 23-39 and 42 are moot because the rejections under 35 USC 103 have been overcome by amendment of the independent claims, as noted above. 
The examiner notes that the new issues under 35 USC 112(a) and (b) raised by the introduction of the term “cantilevered” in claims 24-26 and 35, discussed above, could be overcome by amendment to delete the word “cantilevered.” The remaining double patenting rejections of claims 21-40 and 42 with respect to US Patent No. 10,046,212 may be overcome by a timely filed terminal disclaimer as discussed above.
With respect to claims 41 and 43, which have not been amended, Applicant’s arguments have been fully considered but are not persuasive. In response to Applicant’s argument that one of ordinary skill in the art would not have been motivated to modify the simpler boltless weight assembly taught by Ban to have the more complex bolted weight assembly of Breier, the examiner notes that the bolted weight assembly taught by Breier is not terribly complex. The bolted weight assembly taught by Breier includes an inner member and an outer member interconnected by a threaded fastening member. This is a straightforward assembly that would be easily understood by one of ordinary skill in the art. Use of a separate fastener, as in Breier, rather than in integral fastener, as in Ban, would have been well within 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /May 12, 2021/